Title: Pennsylvania Assembly: Resolutions on the Appointment of Benjamin Franklin as Agent, [26 October 1764]
From: Pennsylvania Assembly
To: 


After the reading of the Remonstrance against Franklin’s possible appointment as agent (printed immediately above) on the morning of October 26, the Assembly adjourned for the mid-day recess. When it reconvened in the afternoon the Remonstrance was read again, and then the House spent “much Time” in debate over the appointment of a second agent. At length the question was put “Whether Benjamin Franklin, Esq; of this City, shall be appointed for that Service?” The question was carried in the affirmative by a vote of 19 to 11.
The members who voted in the negative then asked to be allowed “to enter the Reasons of their Dissent on the Minutes of the House,” but when “some Opposition” appeared in the following debate, “the said Members did not insist on the Vote.” They did, however, publish their “Protest” in the next issue of the Pennsylvania Journal; it is reprinted as the document following this one. The Assembly then proceeded to adopt the two resolutions printed here. No formal record of the vote on the first of these is entered in the Votes; presumably it was the same as that taken on the basic question of Franklin’s appointment. On the second resolution—that regarding the method of providing for his expenses—the vote was 18 to 12, one member, John Morton of Chester County, who up to now had voted consistently with the majority, switching his vote to the proprietary side. After transacting some minor business, the Assembly ordered that the votes and proceedings of this sitting be printed “with all convenient Dispatch,” and then adjourned to January 7, 1765. In this short session the majority party had carried as far forward as the Assembly alone could do the entire program for which its members had contended in the recent election.
  
[October 26, 1764]
Resolved,
That Benjamin Franklin, Esq; be, and he is hereby appointed to embark, with all convenient Dispatch, for Great-Britain, to join with and assist Richard Jackson, Esq; our present Agent, in representing, soliciting and transacting the Affairs of this Province for the ensuing Year.
Resolved,
That the Expence attending the Voyage of the said Benjamin Franklin, Esq; to Great-Britain, and the Execution of the Trust reposed in him, be provided for in the first Bill prepared by this House for raising Money to defray the public Debts, and in Case no such Bill shall be prepared by this House, that the said Provision be, and the same is hereby recommended to the Care of the succeeding Assembly.
